DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 146-158, 160-162, 164-171, 173-178 and 190-195 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Bradu (9,579,057).
Regarding claims 146, 151, 157, 169, 173, 190 Bradu discloses,
 	Identifying a condition or disorder in the subject (note fig. 6, block 05 and col. 27 lines 6-8, image best represent psycho-physiological state);
  	Identifying at least one or more MD Codes useful for treating the condition or disorder (note col. 27 lines 10-11, locating FEAM, examiner interprets as MD codes
 	Wherein the MD Codes indicate injection sites on the face or neck of the subject (note col. 27 lines 12-14, map of p-p state with muscles in the face and neck);
 	Generating a treatment plan to inject a therapeutically effective amount of a pharmaceutical composition at the injection sites identified by the MD Codes (note fig. 6 block 630). 27 lines 18-24, treatment program is determined include dosage of BT); and optionally visualizing the treatment plan on a graphical display (note col. 27 lines 25-26, treatment program include image annotated with treatment information).

Regarding claim 147 Bradu discloses,
 	Wherein the visualizing comprises overlaying any of the MD Codes set forth herein with an image of the subject (note col. 27 lines 25-26, examiner interprets image annotated as overlaying MD codes).

Regarding claim 148 Bradu disclose,
 	Wherein the subject suffers from a cosmetic condition, defect, or disease (note col. 25 lines 15-18, p-p states include disorders).
 
Regarding claim 149 Bradu discloses,
 	Wherein the subject suffers from an aesthetic condition, defect, or disease (note col. 24 lines 65- col. 25 lines 3).

Regarding claim 150 Bradu discloses,
 	Wherein the subject suffers from a dermatology condition, defect, or disease (note col. 24 lines 59-60, aging condition).

Regarding claim 152 Bradu discloses,
 	Wherein assessing the subject comprising scoring an aesthetic hierarchy (note col. 6 lines 54-63 and col. 8 lines 5-13, lines cite scoring).

Regarding claim 153 Bradu discloses,
 	Wherein the sites are on the neck or face subject (note col. 27 lines 12-14, map of p-p state with muscles in the face and neck);

Regarding claim 154 Bradu discloses,
 	Injecting a pharmaceutical composition comprising a member selected from the group consisting of hyaluronic acid (HA), Botox, fillers, and combinations thereof (note col. 9 lines 23-30, lines cite Botox and filler injections); and repeating the injecting at least once per year for at least five (5) years (note col. 9 lines 23-26).

Regarding claim 155 Bradu discloses,
 	Wherein the pharmaceutical composition comprises a member selected from the group consisting of Botulinum Toxin - Type A (Botox), collagen, hyaluronic acid, antibiotics, anti-inflammatory drugs, steroids and combinations thereof (note col. 9 lines 23-26, lines cite botulinum toxin).

Regarding claim 156 Bradu discloses,
 	Wherein the pharmaceutical composition is Botulinum Toxin - Type A, or long-chain Hyaluronic Acid (HA) product, or composition comprises HA, or composition is deoxycholic acid, or comprises a vitamin (note col. 9 lines 23-26, lines cite botulinum toxin).

Regarding claim 158 Bradu discloses,
 	Wherein the risk factors comprise intrinsic factors selected from the group consisting of genetic factors, or environmental factors, or family health history, or family aesthetic history (note col. 20 lines 50-52, medical history is taken in consideration).
	
Regarding claim 160 Bradu discloses,
 	Wherein the pharmaceutical composition is Botulinum Toxin - Type A (note col. 9 lines 23-26, lines cite botulinum toxin).

Regarding claim 161 Bradu discloses,
 	Wherein the pharmaceutical composition is a long- chain Hyaluronic Acid (HA) product (note col. 24 lines 5-6, cites treatment with hyaluronic Acid)

Regarding claim 162 Bradu discloses,
 	Wherein the pharmaceutical composition comprises HA product (note col. 24 lines 5-6, cites hyaluronic Acid).

Regarding claim 164 Bradu discloses,
 	Wherein the visualizing comprises overlaying any of the injection sites set forth herein with an image of the subject (note col. 27 lines 25-26, examiner interprets image annotated as overlaying MD codes).

Regarding claim 165 Bradu discloses,
 	Wherein the subject in need thereof suffers from an aesthetic condition (note col. 24 lines 65- col. 25 lines 3).

Regarding claim 166 Bradu discloses,
 	Wherein the subject in need thereof suffers from a dermatology condition (note col. 24 lines 59-60, aging condition).

Regarding claim 167 Bradu discloses,
 	Wherein the method comprising injecting at least 0.5 mL of the therapeutically effective amount of the pharmaceutical composition (note col. 21 lines 46-48, allergen injection 0.1 ml), and injecting the therapeutically effective amount of the pharmaceutical composition at a depth of penetration of at least 2 - 6 mm (note col. 21 lines 50-55).

Regarding claim 168 Bradu discloses,
 	Wherein pharmaceutical composition is a cellular body (col. 32 lines 50-57, applying to subjects’ body).

Regarding claim 170 Bradu discloses,
 	Wherein the pharmaceutical composition is a hyaluronic acid (HA) product or Botulinum Toxin - Type A (note col. 24 lines 5-6, cites hyaluronic Acid).

Regarding claim 171 Bradu discloses,
 	Wherein the concentration of HA is 17.5 mg/ml or 20 mg/ml (note col. 24 lines 5-6, cites hyaluronic Acid, measurement is the design choice).

Regarding claim 174 Bradu discloses,
 	Wherein the condition or disorder is an aesthetic condition or disorder (note col. 24 lines 65- col. 25 lines 3).

Regarding claim 175 Bradu discloses,
 	Wherein the pharmaceutical composition is selected from the group consisting of hyaluronic acid (HA), HA-based fillers, HA-derivatives, botulinum toxin-type A (BoNT-A), fillers, and combinations thereof (note col. 9 lines 23-30, lines cite Botox and filler injections).

Regarding claim 176 Bradu discloses,
 	Wherein the MD DYNA codes for periorbital expression are selected from the group consisting of F, C, P, and 00c, and wherein the MD DYNA Codes for perioral expression are selected from the group consisting ofN, LAN, LLS, ZMi, Ami, DSN, 00, R, DAO, DLI, M, and PL and wherein the injection is for chemical myomodulation, and the pharmaceutical composition is botulinum toxin- type A (note col. 9 lines 23-26, lines cite botulinum toxin).

Regarding claim 177 Bradu discloses,
 	Wherein if presence of glabella and forehead lines is identified, select MD DYNA Codes C + F, to reduce lines; if presence of chin and neck lines is identified, select MD DYNA Codes M + PL, to reduce lines; if presence of downturn of the corners of the mouth is identified, select MD DYNA Codes DAO, to correct downturn (note col. 27 lines 12-23)

Regarding claim 191 Bradu discloses,
  	Visualizing overlying any of the injection sites of one or more MD Codes/ MD ASA Codes / MD DYNA Codes with an image of the subject (note col. 27 lines 25-26, examiner interprets image annotated as overlaying MD codes).

Regarding claim 192 Bradu discloses,
 	Visualizing the injection sites (note col. 27 lines 25-26, examiner interprets image as visualizing injection sites).

Regarding claim 193 Bradu discloses,
 	Visualizing the injection sites on a computer screen (note col. 26 lines 6-8, image display on display device).

Regarding claim 194 Bradu discloses,
 	Visualizing comprises overlaying any of the injection sites set forth herein N ith an image of the subject in need thereof (note col. 27 lines 25-26, examiner interprets image annotated as overlaying).

Regarding claim 195 Bradu discloses,
 	Risk factors comprise intrinsic factors selected from the group consisting of genetic factors, or environmental factors, or family health history, or family aesthetic history (note col. 20 lines 50-52, medical history is taken in consideration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 159, 163, 172 and 196 are rejected under 35 U.S.C. 103 as being unpatentable over Bradu in view of “official notice”.
Regarding claims 159 and 196, Bradu discloses providing risk factor and treating the subject in need by injecting pharmaceutical composition.  Bradu does not clearly disclose identifying the risk factors comprises overlaying a picture of the subject in need thereof with a picture of the subject's parent of the same gender or with a picture of the subject's child of the same gender.  However, the limitation overlay a picture of subject’s parent of the same gender or child of same gender is well known in the art, and the fact that the limitation is well-known, the examiner takes “Official Notice”. The limitation overlay a picture of subject’s parent of the same gender or child of same gender is used in proper connection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to include the limitation overlay a picture of subject’s parent of the same gender or child of same gender in the system of Bradu to improve appearance and profile with probable result from similar older and similar younger features.

Regarding claim 163, Bradu discloses providing risk factor and treating the subject in need by injecting pharmaceutical composition.  Bradu does not clearly disclose the pharmaceutical composition is deoxycholic acid. However, the limitation pharmaceutical composition is deoxycholic acid is well-known in the art, and the fact that the limitation is well-know, the examiner takes “Official Notice”. The limitation pharmaceutical composition is deoxycholic acid is used in proper connection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to include the limitation pharmaceutical composition is deoxycholic acid in the system of Bradu to improve appearance and profile chin breaking down fat tissues.

	Regarding claim 172, Bradu discloses diagnosing a subject thereby identifying a disorder.  Bradu disclose selecting a treatment using MD codes, wherein the MD codes indicate injection sites on face or neck of the subject.  Bradu discloses injecting an effective amount of a pharmaceutical composition at each of the injection sites.  Bradu does not clearly disclose , wherein the MD codes are selected from the group consisting of: L codes, F codes, T codes, Lp codes, E codes, M codes, G codes, C codes, O codes, Jw codes, Tt codes, and N codes, and wherein the L codes are Ll, L2, L3, L4, L5, L6, L7, L8; F codes are Fl, F2, F3; T code are T1, T2; E codes are El, E2, E3; G codes are Gl, G2; O codes are 01, 02, 03; T codes are Ttl, Tt2, Tt3; Ck codes are Ckl, Ck5; NL codes are NL1. NL2, NL3; Lp codes are Lpl, Lp2, Lp3, Lp4, Lp5, Lp6, Lp7, Lp8; M codes are Ml, M2, M3; C codes are Cl, C2, C3, C4, C5, C6; Jw codes are Jwl, Jw2, Jw3, Jw4, Jw5; and N codes are N1, N2, N3, N4, N5.  However, the limitation MD codes are selected from M codes and M codes are M1, M2 and M3 is well-known in the art, and the fact that the limitation is well-known, the examiner takes “Official Notice”. The limitation MD codes are selected from M codes and M codes are M1, M2 and M3 is used in proper connection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to include the limitation MD codes are selected from M codes and M codes are M1, M2 and M3 in the system of Bradu to improve appearance and profile of patient and efficiency of the process.

Allowable Subject Matter
Claims 179-189 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claim 179.  Prior art could not be found for the features wherein if skin wrinkling when pouting is identified, select MD DYNA Codes M, to reduce skin lines; if presence of gummy smile is identified, select MD DYNA Codes selection: DSN + LAN, to correct gummy smile and Lift nose tip; if presence of asymmetrical smile, select MD DYNA Codes selection: Zmj + Zmi; to lift the comer of the mouth, specially left side.  These features in combination with other features could not be found in the prior art.  Claims 180-189 depend on claim 179.  Therefore are also objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
May 4, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664